DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (US Pub 2013/0017436).
Regarding claim 1, Kumes (fig. 13) teaches a conducting busbar (bus-bar 6) suitable for use in a semiconductor power module, comprising a main plate (upright planar region 6X, [0042]), one or more legs extending from the main plate, and one or more feet (terminals 6a, [0042]) formed at the free end 

    PNG
    media_image1.png
    531
    739
    media_image1.png
    Greyscale

Regarding claim 2, Kumes teaches the conducting busbar of claim 1, wherein at least one of the legs of the busbar comprises a twisted section ([0047]) through which the plane of the leg is rotated by the offset angle.
Regarding claim 3, Kumes teaches the conducting busbar of claim 1, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is from 3° up to 180°, in particular from 45° to 135°, in particular approximately 90° (90°, see fig. 13).

Regarding claim 5, Kumes teaches the conducting busbar of claim 4, wherein all the legs are twisted through the same angle and in the same direction (fig. 13).
Regarding claim 7, Kumes teaches a busbar system comprising two or more busbars of claim 1, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 8, Kumes teaches a power module (power source apparatus, [0038]) comprising a busbar of claim 1.
Regarding claim 14, Kumes teaches a busbar system comprising two or more busbars of claim 2, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 15, Kumes teaches a busbar system comprising two or more busbars of claim 3, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 16, Kumes teaches a busbar system comprising two or more busbars of claim 4 wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 17, Kumes teaches a busbar system comprising two or more busbars of claim 5, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 19, Kumes teaches a power module (power source apparatus, [0038]) comprising a busbar of claim 2.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kume in view of Cherian (US Pub 20070284706).
Regarding claims 6, 10-13 and 20, Kume teaches the wherein the legs of the busbar (6) extend from one side or two opposite sides of the main plate of the busbar, but does not teach in particular the two longitudinal sides.
Cherian (figs. 14 and 23-A) teaches wherein the legs (leads or legs 263, [0187] or leads 311, [0209]) of the busbar (leadframe 261) extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the legs of Kume with legs 311 on the two longitudinal sides of 
Regarding claim 18, Kumes teaches a busbar system comprising two or more busbars of claim 6, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests bending the at least one leg out of the plane of the main plate, and bending the end section of the at least one leg to form a foot; and
twisting the at least one leg in such a way that the intersection line between the at least one leg and the associated foot forms an offset angle with respect to the longitudinal direction of the main plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892